                 Case 1:19-cv-11343-PKC Document 20
                                                 19 Filed 04/17/20 Page 1 of 2

                                  RAAB, STURM & GANCHROW, LLP
                                                  COUNSELORS AT LAW
                                             2125 CENTER AVENUE, SUITE 100
                                              FORT LEE, NEW JERSEY 07024
                                                 Tel: (201)292-0150
                                                  FAX: (201)292-0152
     RONALD RAAB *                                                                       MAURA E. BREEN***
     IRA A. STURM****                                                                    SAMUEL R. BLOOM *****
     ARI D. G ANCHROW**
                                 Conference adjourned from April 24, 2020
            ————
                                 to June 29, 2020 at 12:30 p.m.
   * ADMITTED IN NY
  **ADMITTED IN NY AND NJ        SO ORDERED.
 ***ADMITTED IN NY AND CT
****ADMITTED IN NY AND FLA       Dated: 4/17/2020
*****ADMITTED IN NY, NJ AND MD



                                                                        April 17, 2020
 VIA ECF ELECTRONIC FILING
 Hon. P. Kevin Castel, U.S.D.J.
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street, Courtroom 11D
 New York, N.Y. 10007

              Re:         Building Service 32BJ Health Fund, et al. v. Facilities Source Corporation
                          Civil Action No. 19-cv-11343

 Dear Judge Castel:

         Our firm represents the Plaintiffs Building Service 32BJ Benefit Funds (the “Funds”), the
 Plaintiffs in the above-referenced matter. Presently, there is an Initial Conference scheduled
 before Your Honor for April 24, 2020 at 10:30 a.m. The Funds ask that this Conference be
 adjourned sine die. This Conference was previously adjourned once.

         Defendant Facilities Source Corporation (“Defendant”) has, to date, not appeared in this
 action. As a result, a Clerk’s Certificate of Default was issued, and the Funds subsequently filed
 a Motion for Default Judgment, returnable February 10, 2020. The Court, in granting the initial
 request to adjourn the Conference, pointed to fatal errors in Plaintiffs’ motion papers. Those
 errors were fixed, and the Funds filed a second Motion for Default Judgment on February 20,
 2020. See ECF Document Nos. 16-17. Defendant was duly served with the motion papers. See
 ECF Document No. 18. To date, Defendant has not filed any opposition papers, and the deadline
 to respond has passed. Given that the Court’s pending ruling on this Motion could result in
 issuance of a final Judgement in favor of the Funds, the Funds ask that the Conference be
 adjourned sine die or, alternatively, to a date after the Court’s resolution of the pending Motion.

        Thank you for your attention to this matter. If you have any questions or concerns, please
 do not hesitate to contact me.
Case 1:19-cv-11343-PKC Document 20
                                19 Filed 04/17/20 Page 2 of 2

                                       Respectfully submitted,

                                       /s/ Samuel R. Bloom
                                       Samuel R. Bloom
